DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 26, 29-30, 33-34, 36-39, 41-43, 52-56 and new claim 57-62 are under examination.
Claim 35 is withdrawn from examination.
Claim 1-25, 27-28, 31-32, 40, and 44-51 are cancelled.
Claim 26, 29-30, 33-34, 36-39, 41-43, and 52-62 are rejected.
No claims are allowed.
Withdrawn Rejection
The objection over claim 26 set forth in previous office action have been withdrawn in light of Applicants’ amendment submitted on 10/14/2022.
The U.S.C. 103 rejections over claim 26, 29-30, 33-34, 36-39, 42, 43, 52, 53, 55 and 56 as being unpatentable over Benson et al. (US 2015/0352044 A1) and in view of Glatzel (US 2016/0324776 A1), Chen Z (CN 101828739 A, Derwent Abstract), and Grembecka (Sugar Alcohols – Their Role in the Modern World of Sweeteners: a Review) as evidenced by United Nations Office on Drugs and Crime (2009) have been withdrawn in light of Applicants’ amendments for deletions of previous cited limitations in claim 26. 
Claim Interpretation
Applicants have amended claim 26 to recite new limitation with phrase “…an extracted cannabinoid or cannabinoids…” and “…wherein the cannabis composition is homogenous…”; along with deletions of previous cited limitations. The Examiner notes considerations of the terms “extracted” and “homogenous” are given the broadest interpretation as defined by dictionary references as evidence in below 35 USC § 103 rejections with the same primary prior art used in previous office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26, 29, 33-34, 37-39, 41, 42, 43, 52, 55, 56, 57, 58, 59, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2015/0352044 A1) and in view of Chen Z (CN 101828739 A, Derwent Abstract), and Grembecka (Sugar Alcohols – Their Role in the Modern World of Sweeteners: a Review) as evidenced by United Nations Office on Drugs and Crime (2009), Merriam Weber (extracted definition), and Dictionary.com (homogeneous definition). 
Regarding claim 26, 29, 37, 38, 39, 43, 52, 55, 56, 58, 59 and 61, Benson et al. (Benson) discloses a cannabis product, beverage pods containing a mixture of ingredients including tea, cured leaves (loose leaf tea) as a flavoring agent (‘044, [0098]); pulverized, decarboxylated Cannabis (‘044, Fig. 6; [0094]); coconut oil (carrier oil) (‘044, [0093]); and lecithin (amphoteric surfactant) as an emulsifier (‘044, [0108]). With respect to new limitation of “…extracted cannabinoid or cannabinoids…”, as evidenced by a dictionary, the term “extracted” is defined as to withdraw a constituent element by physical or chemical process (Merriam Weber, extract, bullet point 2a). Benson teaches the pulverized, decarboxylated Cannabis by decarboxylation is a process including heating (physical process) of removing (withdrawing) a carbon dioxide group in inactive cannabinoids of the Cannabis to active cannabinoids, such as delta-9-tetrahydrocacabinols (THC) (‘044, [0072]-[0079]); hence Benson’s pulverized, decarboxylated Cannabis is considered extracted cannabinoids. Benson’s pulverized, decarboxylated Cannabis (extracted cannabinoids) wherein the cannabis contains active cannabinoids (CBD), such as delta-9-tetrahydrocannabinols (THC) in particle size (‘044,[0082], [0085]-[0086]) are freeze-dried (‘044, [0081]) (collection of dry granules). 
With respect to the new limitation of “…wherein the cannabis composition is homogenous…”, as evidenced by a dictionary, the term “homogenous” is defined as composed of parts or elements that are all of the same kind; not heterogeneous (Dictionary.com, homogenous, bullet point 1). Benson teaches the pulverized, decarboxylated Cannabis (extracted cannabinoids) wherein the cannabis contains active cannabinoids (CBD), such as delta-9-tetrahydrocannabinols (THC) (‘044,[0082], [0085]-[0086]) (collection of dry granules) are filtered and ensure a desired and uniform particle size (‘044, [0086]). Benson’s collection of the pulverized, decarboxylated Cannabis are considered to meet the limitation of homogenous because the particle size (element) is uniform, ie. all the same kind of size as define by (Dictionary.com, homogenous, bullet point 1). 
With respect to the limitation, “…a sugar alcohol…”, Benson discloses the mixture of ingredients including the flavoring agent including sugar and artificial sweeteners (‘044, [0100]); however Benson does not explicitly disclose the limitation of a sugar alcohol. Chen discloses a beverage composition comprising fructus Cannabis and sweetener, wherein the sweetener is sugar alcohol (‘739, Abstract). Additionally, Grembecka clearly teaches sugar alcohol, as sweeteners are widely used in food industry in beverage application (Abstract) for desired health benefits (pg. 10, col. 1, 3rd paragraph – col. 2). Chen and Benson are of the same field of endeavor of beverage composition with cannabis material and sweeteners. It would have been obvious to one of ordinary skill in the art to be motivated to use Chen’s sweetener, sugar alcohols in modified Benson’s composition to provide a desired health benefit as taught by Grembecka since Chen clearly teaches sweetener, sugar alcohols and amounts are successful in Benson’s beverage composition comprising cannabis. With respect to claim 29, Grembecka teaches known commercially available sugar alcohols, sorbitol and maltitol (pg. 7-9). It would have been obvious to one of ordinary skill in the art to be motivate to add known sugar alcohols including sorbitol and maltitol in modified Benson to provide a desired sweetness. 
With respect to the recitation of “…wherein the composition comprises less than 10 mass% water and wherein the composition is formulated as a dehydrated beverage….”, modified Benson doses not explicitly disclose composition comprises less than 10 mass% water and wherein the composition is formulated as a dehydrated beverage. However, Benson clearly teaches the pulverized, decarboxylated Cannabis (extracted cannabinoids) wherein the cannabis contains active cannabinoids, such as delta-9-tetrahydrocacabinols (THC) in particle size (‘044,[0082], [0085]-[0086]) are freeze-dried (‘044, [0081]); hence it would have been obvious to one of ordinary skill in the art to be motivate to have modified Benson’s cannabis product, beverage pods containing ingredients less than 10 mass% water, as a dehydrated beverage to ensure the pulverized cannabis (‘044, [0119]) remain dried prior to brewing of a beverage, absent a clear and convincing argument or evidence to the contrary. 
Regarding claim 33, modified Benson teaches the cannabis includes leaves of a cannabis plant (‘044, [0071]), wherein the leaves of the cannabis plant contains 1% to 2% of tetrahydrocannabinol (THC) as evidenced by United Nations Office on Drugs and Crime (see pg. 1, 5th full paragraph). Benson teaches an amount of the pulverized cannabis comprising the leaves of the cannabis plant is 0.25 grams (250 mg), which corresponds to 2.5 mg to 5.0 mg of tetrahydrocannabinol (THC) as evidenced by United Nations Office on Drugs and Crime. Benson’s 2.5 mg to 5.0 mg of tetrahydrocannabinol (THC) in the pulverized cannabis (collection of dry granules) is in range with the cited range of about 0.1 mg to about 10 mg. With respect to claim 33, Benson’s 2.5 mg to 5.0 mg of tetrahydrocannabinol (THC) in the pulverized cannabis (collection of dry granules) is in range with the cited range of about 0.5 mg to about 5 mg.
Regarding claim 34, modified Benson discloses fruits or herbs as flavoring agents with the tea (‘044, [0098]). 
Regarding claim 41, modified Benson does not explicitly disclose less than about 2 grams of carbohydrate, however it would have been obvious to one of ordinary skill in the art to adjust an amount of ingredients, including carbohydrate for a desired dosage level for in modified Benson’s container. 
Regarding claim 42, modified Benson discloses the pulverized cannabis (‘044, [0032]) with particle size of 2 millimeters or less, which overlaps the cited range of particle size greater than 15 mesh. 
Regarding claim 57, Benson teaches the pulverized cannabis is freeze-dried in a powder-like consistency (‘044, [0080]) wherein the cannabis contains the tetrahydrocannabinol (THC) (‘044, [0072]-[0073]) in particle size (‘044, [0085]-[0086]) , which is considered to encompass a collection of dry granules. Benson teaches the cannabis includes leaves of a cannabis plant (‘044, [0071]), wherein the leaves of the cannabis plant contains 1% to 2% of tetrahydrocannabinol (THC) as evidenced by United Nations Office on Drugs and Crime (see pg. 1, 5th full paragraph). Benson teaches an amount of the pulverized cannabis comprising the leaves of the cannabis plant is 0.25 grams (250 mg), which corresponds to 2.5 mg to 5.0 mg of tetrahydrocannabinol (THC) as evidenced by United Nations Office on Drugs and Crime. Benson’s 2.5 mg to 5.0 mg of tetrahydrocannabinol (THC) in the pulverized cannabis (collection of dry granules) is in range with the cited range of about 0.1 mg to about 10 mg.
Regarding claim 62, modified Benson discloses fat content less than 0.5 grams (‘044, [0095]). The fat content of the extraction agent is considered a caloric material, as much as Applicants’; hence modified Benson’s fat content (caloric material) is less than 0.5 grams, is in range with the cited range of less than 4 grams of caloric material. 

Claim(s) 30, 36, 53, 54 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2015/0352044 A1) and in view of Chen Z (CN 101828739 A, Derwent Abstract), and Grembecka (Sugar Alcohols – Their Role in the Modern World of Sweeteners: a Review) as evidenced by United Nations Office on Drugs and Crime (2009), Merriam Weber (extract definition), and Dictionary.com (homogeneous definition) as applied to claim 26 above, and further in view of Glatzel (US 2016/0324776 A1).
Regarding claim 30, 53 and 60, modified Benson discloses the claimed invention as discussed above in claim 26. Benson is silent on a natural gum (gelling agent) in the ingredients. However, Glatzel teaches a drink composition comprising cannabinoids includes tetrahydrocannabinol (THC) and cannabidiol (CBD) and loose tea leaf (‘776, Abstract, [0015], [0042]-[0043], [0083]-[0084]). Glatzel teaches a combination of emulsifiers including guar gum (natural gum/gelling agent), maltodextrin (starch) with lecithin (‘776, [0068], [0080) is successful in the drink composition for effective dispersion (‘776, [0046]). Benson and Glatzel are of the same field of endeavor of drink composition comprising tetrahydrocannabinol (THC) and cannabidiol (CBD) and loose tea leaf.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Glatzel’s combination of emulsifiers including guar gum (natural gum/gelling agent) (‘776, [0068], [0080) in Benson’s cannabis product, beverage pods to provide effective dispersion as taught by Glatzel (‘776, [0046]). 
Regarding claim 36, Glatzel teaches cannabis oil in the emulsifiers (‘776, [0023], [0047]-[0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Glatzel’s cannabis oil in the emulsifiers (‘776, [0023], [0047]-[0049]) in modified Benson’s cannabis product, beverage pods to provide effective dispersion as taught by Glatzel (‘776, [0049]).
Regarding claim 54, modified Benson does not explicitly disclose the gelling agent as gelatin. However, gelatin is a common gelling agent in food application. It would have been obvious to one of ordinary skill in the art to use commercially available gelatin as the gelling agent in modified Benson to provide a desired viscosity in the beverage.
Response to Arguments
Applicant’s arguments with respect to claim(s) with new limitations have been considered but are moot because interpretation of the primary prior art and combination rejections with respect to new limitation in claim 26, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Declaration under 37 CFR 1.132 filed 06/10/2022 is insufficient to overcome the rejection of amended claim2 6, 29-30, 33-34, 36-39, 41-43, 52-56 and new claim 57-62 submitted on 10/14/2022; based upon combined prior art references with claim interpretations as set forth in the current Office action because: 
first, Applicants have amended claims, including independent claim 26 to recite new limitations with phrase “…an extracted cannabinoid or cannabinoids…” and “…wherein the cannabis composition is homogenous…”; along with deletions of previous cited limitations. The Examiner notes considerations of the terms “extracted” and “homogenous” are given the broadest interpretation as defined by dictionary references as evidence in above 35 USC § 103 rejections; 
second,  the above current rejections with consideration with new limitations, wherein the rejections are based upon another embodiment taught by Benson’s pulverized, decarboxylated Cannabis by decarboxylation is a process including heating (physical process) of removing (withdrawing) a carbon dioxide group in inactive cannabinoids of the Cannabis to active cannabinoids, such as delta-9-tetrahydrocacabinols (THC) (‘044, [0072]-[0079]); hence Benson’s pulverized, decarboxylated Cannabis is considered extracted cannabinoids as evidenced by Merriam Weber (extracted definition), as discussed above to address Applicants’ new limitations in claim 26; hence the Declaration is insufficient with respect to Benson’s “whole plant” based cannabis as noted in the Declaration;
third, Applicant has not provided sufficient undue experimentation, unexpected results and superior characteristics as noted in the Declaration; since the comparison in Exhibit A-F shows no clear comparisons data of the claimed composition to the combined prior art of record in any quantalities parameters, testing or analysis for review; 
fourth, throughout the Declaration, Applicants discuss the claimed invention comprising an emulsion, emulsified isolated cannabinoids, specific emulsion droplet size, purified extracted THC; however, none of these elements are in the instant claims. The Applicants’ remarks do not commensurate the scope of the instant claims. 
The Examiner consider the response to Applicant’s remarks are addressed above in with respect to the Declaration. Additionally, Benson discloses a cannabis product, beverage pods containing a mixture of ingredients including tea, cured leaves (loose leaf tea) as a flavoring agent (‘044, [0098]); pulverized, decarboxylated Cannabis (‘044, Fig. 6; [0094]); coconut oil (carrier oil) (‘044, [0093]); and lecithin (amphoteric surfactant) as an emulsifier (‘044, [0108]). With respect to new limitation of “…extracted cannabinoid or cannabinoids…”, as evidenced by a dictionary, the term “extracted” is defined as to withdraw a constituent element by physical or chemical process (Merriam Weber, extract, bullet point 2a). Benson teaches the pulverized, decarboxylated Cannabis by decarboxylation is a process including heating (physical process) of removing (withdrawing) a carbon dioxide group in inactive cannabinoids of the Cannabis to active cannabinoids, such as delta-9-tetrahydrocacabinols (THC) (‘044, [0072]-[0079]); hence Benson’s pulverized, decarboxylated Cannabis is considered extracted cannabinoids. Benson’s pulverized, decarboxylated Cannabis (extracted cannabinoids) wherein the cannabis contains active cannabinoids (CBD), such as delta-9-tetrahydrocannabinols (THC) in particle size (‘044,[0082], [0085]-[0086]) are freeze-dried (‘044, [0081]) (collection of dry granules). 
With respect to the new limitation of “…wherein the cannabis composition is homogenous…”, as evidenced by a dictionary, the term “homogenous” is defined as composed of parts or elements that are all of the same kind; not heterogeneous (Dictionary.com, homogenous, bullet point 1). Benson teaches the pulverized, decarboxylated Cannabis (extracted cannabinoids) wherein the cannabis contains active cannabinoids (CBD), such as delta-9-tetrahydrocannabinols (THC) (‘044,[0082], [0085]-[0086]) (collection of dry granules) are filtered and ensure a desired and uniform particle size (‘044, [0086]). Benson’s collection of the pulverized, decarboxylated Cannabis are considered to meet the limitation of homogenous because the particle size (element) is uniform, ie. all the same kind of size as define by (Dictionary.com, homogenous, bullet point 1). 
See MPEP 716.03(a) EVIDENCE OF COMMERCIAL SUCCESS MUST BE COMMENSURATE IN SCOPE WITH THE CLAIMS.
Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features responsible for commercial success were recited only in allowed dependent claims, and therefore the evidence of commercial success was not commensurate in scope with the broad claims at issue.).
An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).
Throughout the Declaration, Applicants discuss the claimed invention comprising an emulsion, emulsified isolated cannabinoids, specific emulsion droplet size, purified extracted THC; however, none of these elements are in the instant claims. The Applicants’ remarks do not commensurate the scope of the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792